Citation Nr: 1538931	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  13-25 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity. 

2.  Entitlement to an evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1948 to February 1968. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

It appears that the Veteran's representative is attempting to raise claims for benefits in an August 2015 statement.  The Veteran and his representative are advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In the September 2013 VA Form 9, the Veteran stated that he was treated for his peripheral neuropathy at Reynolds Hospital at Fort Sill, Oklahoma.  These records have not been associated with the record.  Therefore a remand is necessary to obtain the Veteran's outstanding treatment records.  See 38 C.F.R. § 3.159(c).  

In June 2012, the Veteran was afforded his last VA examination to determine the severity of his peripheral neuropathy of his left and right lower extremities.  The VA examiner found the Veteran's left and right lower extremity neuropathy to be moderate.  In September 2013, the AOJ received a letter from Dr. D. L., the Veteran's treating physician at Reynolds Hospital, which stated the Veteran's polyneuropathy was more severe than mild.  In March 2015, Dr D. L. submitted a Diabetic Sensory-Motor Peripheral Neuropathy Disabilities Benefits Questionnaire.  Dr. D. L. indicated that electromyography studies had been ordered.  However, results of such testing were not included in the assessment.  The Board finds that there is an indication that the Veteran's peripheral neuropathy has worsened since his last VA examination.  Therefore, a new VA examination is required to obtain a contemporaneous evaluation of the Veteran's peripheral neuropathy.  See Caffrey v. Brown, Vet. App. 377 (1994).

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA, Federal, or private health care providers, including Reynolds Hospital at Fort Sill, Oklahoma.  With the Veteran's assistance obtain copies of any pertinent records and add them to the claims file.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  

2.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected peripheral neuropathy of the left and right lower extremities.

3.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If any of the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






